
	

114 S3301 IS: Small Business Relief from Disease Induced Economic Hardship Act of 2016
U.S. Senate
2016-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3301
		IN THE SENATE OF THE UNITED STATES
		
			September 8, 2016
			Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship
		
		A BILL
		To amend the Small Business Act to ensure small businesses affected by the onset of transmissible
			 diseases are eligible for disaster relief.
	
	
 1.Short titleThis Act may be cited as the Small Business Relief from Disease Induced Economic Hardship Act of 2016. 2.Definitions (a)In generalSection 3(k)(1) of the Small Business Act (15 U.S.C. 632(k)(1)) is amended by inserting , onset of transmissible diseases for which the Federal Government issues a public health advisory or declaration, after civil disorders.
 (b)ApplicabilityThe amendment made by subsection (a) shall apply to the onset of a transmissible disease for which the Federal Government issues a public health advisory or declaration—
 (1)that commences before, on, or after the date of enactment of this Act; and (2)the effects of which are experienced on or after the date of enactment of this Act.
				
